Citation Nr: 0115656	
Decision Date: 06/07/01    Archive Date: 06/13/01

DOCKET NO.  00-22 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a right 
shoulder injury.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

It is reported that the veteran had active service from 
October 1942 to February 1946.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an August 
1999 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida, which 
denied a claim for service connection for osteoarthritis, 
claimed as a residual of a separated shoulder. 


FINDING OF FACT

The veteran sustained a right shoulder injury in service for 
which he has residual disability.  


CONCLUSION OF LAW

A right shoulder disability was incurred in service.  38 
U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.310 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he incurred a right shoulder 
separation in service.  There are no service medical records 
associated with the claims file.  The National Personnel 
Records Center (NPRC) responded to VA's request for service 
medical records with a statement that the veteran's service 
medical records were destroyed in a fire at that facility.  
Apparently, official documentation of the veteran's active 
service may have been provided to VA in the past, but no VA 
claims folder for the veteran can now be located.  His claims 
file includes a notation that it has been rebuilt.

The veteran has submitted a Xeroxed picture of a person the 
veteran identified as himself, sitting in a wheelchair, 
dressed in a service uniform, sitting near another 
individual, who appears to be dressed in a Red Cross nursing 
uniform.  The copied picture appears to be the cover of 
Volume 3, Number 34, of a publication titled, "Baer Field 
Beacon," and a logo discloses that the publication was 
located in Fort Wayne, Indiana, and that the pictured volume 
was published Saturday, March 3, 1945.  The individual in the 
service uniform has a large white sling around the right arm, 
and the arm is bent at the elbow.  There is no evidence or 
suggestion that the veteran's identification of himself as 
the individual in the photograph, or any other detail he has 
alleged as to his service, is inaccurate or lacking in 
credibility.  

Additional evidence of record includes an April 1994 letter 
from a private physician, A.V., M.D., to another physician, 
G.G., M.D.  Dr. V. states that the veteran reported 
discomfort in the right shoulder for the past two months.  
The veteran reported that he had injured the right shoulder 
during World War II but the shoulder had been "okay" since 
then.  Dr. V. stated that radiologic examination disclosed a 
large spur superior to the acromial process "associated with 
a subluxation and narrowing at the acromioclavicular joint 
secondary to his World War II injury."  In a subsequent 
April 1994 letter, Dr. V. opined that the right shoulder 
"has evidence of the old AC separation from his World War II 
injury."  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service, or is a proximate result of a disease or 
injury incurred in service.  38 C.F.R. §§  3.303(d), 3.310.  
To establish service connection, there must be medical 
evidence of a current disability, medical or lay evidence of 
in-service incurrence or aggravation of a disease or injury, 
and medical evidence linking the current disability to in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board finds that the photograph submitted by the veteran 
tends to show that his right shoulder was injured in service.  
There is, however, no medical evidence establishing the exact 
diagnosis of the right shoulder injury in service.  There is 
no evidence to the contrary, and there are no circumstances 
casting doubt on the veteran's credibility.  

The medical evidence establishes that the veteran currently 
has a disability of the right shoulder.  The medical opinions 
of record tend to support an etiological relationship between 
the veteran's right shoulder injury in service and current  
disability.  There is no medical evidence as to the veteran's 
right shoulder condition from 1945 until 1994.  The veteran 
is not responsible for the absence of service medical 
records.  

The medical evidence linking the veteran's in-service injury 
to the current right shoulder disability is not overwhelming.  
As noted above, there is no affirmative evidence of record 
which is unfavorable to the veteran's claim, and there is no 
evidence of record which casts doubt on the veteran's 
credibility.  The physicians'  statements imply that the 
veteran's history is plausible, and at the very least are  
supportive of a connection between the injury as reported and 
the current findings  of right shoulder impairment.

The veteran is only required to place the balance of the 
evidence in equipoise.  The veteran is not required to obtain 
evidence which is so strong or so persuasive as to establish 
his claim beyond a reasonable doubt.  When there is doubt as 
to the facts, but there is an approximate balance of positive 
and negative evidence regarding the merits of an issue, the 
benefit of the doubt as to each material fact must be 
resolved in favor of the veteran.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990) 
("a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail.").  

The evidence in this case is at least in relative equipoise.  
Because the veteran's evidence places the issue at least in 
equipoise, the Board should not require that the evidence be 
developed to establish the claim by a higher level of 
certainty, nor should the Board remand the claim solely to 
refute evidence of record which is uncontested and where 
credibility is not at issue.  E.g. Rose v. West, 11 Vet. App. 
169, 172 (1998); Traut v. Brown, 6 Vet. App. 495 (1994) 
(where medical evidence of record addresses all elements of 
service connection, is uncontradicted by competent evidence, 
and definitively supports appellant's position, reversal 
rather than remand is appropriate); Harder v. Brown, 5 Vet. 
App. 183, 189-90 (1993); Willis v. Derwinski, 1 Vet. App. 66, 
70 (1991). 



ORDER

Service connection for residuals of a right shoulder injury 
is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 

